Appellant was charged by an affidavit approved by the prosecuting attorney that he, "on May 23, 1925, at the county of Jay and state of Indiana, did then and there unlawfully have and possess intoxicating liquor with intent to sell, barter, exchange, give away, furnish, or otherwise handle or dispose of, contrary," etc.
Appellant's motion to quash the affidavit for the reason that it does not state the offense with sufficient certainty with other reasons, was overruled. The particular objection to the affidavit is that the pleading is uncertain because the several acts alleged are charged disjunctively by the use of the word "or." The affidavit is in the language of the statute. The appeal is taken from a judgment upon a verdict of guilty. Other questions of law are presented which are unnecessary to be considered to decide the case.
Upon the authority of the case of Graves v. State (1921),191 Ind. 197, 132 N.E. 369, and cases cited, it is held that overruling appellant's motion to quash was reversible error. *Page 216 
The case is remanded, and it is ordered that the Jay Circuit Court sustain appellant's motion to quash the affidavit.
Judgment reversed.